          Case 1:18-cv-00543-PGG Document 62 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPIN MASTER LTD. and SPIN MASTER,
INC.,
                    Plaintiffs,
                                                                        ORDER
                - against -
                                                                   18 Civ. 543 (PGG)
ALISY, et al.,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                  It is hereby ORDERED that Plaintiffs’ supplemental briefing on personal

jurisdiction is due by December 10, 2020.

                  It is further ORDERED that the hearing in this action previously scheduled for

November 19, 2020 is adjourned to December 17, 2020 at 10:00 a.m. by telephone.

                  The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone hearing by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. Two days before the hearing, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the hearing so that the Court knows

which numbers to un-mute. The email should include the case name and case number in the

subject line.
         Case 1:18-cv-00543-PGG Document 62 Filed 11/19/20 Page 2 of 2




             Plaintiffs are directed to serve a copy of this order on each Defaulting

Defendant by Monday, November 23, 2020.

Dated:       New York, New York

             November 19, 2020
